DETAILED ACTION
	Claims 2, 4-13, 17, 19-23 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claims 2-13 and 15-22 under 112(b) is withdrawn in light of Applicant’s amendment or cancellation of the rejected claims, which the Examiner finds persuasive.

The prior rejection of claim(s) 2-13 and 15-22 under 35 U.S.C. 102(a)(1) as being anticipated by CN 100444844 is withdrawn in light of Applicant’s amendment to specify the treatment is to a subject in there of inhibition of fibroblast growth that the ‘844 publication does not teach.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 09/27/2021 response will be addressed to the extent they apply to current rejection(s).
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-13, 17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating organ fibrosis, scar formation and/or tissue aging, does not reasonably provide enablement for inhibiting fibroblast growth.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.
(Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1 & 2) The breadth of the claims and nature of the invention: Instant claim 2 is directed to a method for inhibiting fibroblast growth including oral administration of a pharmaceutical composition.
(3 & 5) The state and level of predictability of the prior art. In the 
The ‘206 publication (US 20050049206) teaches flavonoids and flavonoid containing extracts have pharmaceutical properties which are useful in the medicinal therapy of fibrotic diseases for the treatment or reparation and prevention of fibrotic lesional tissues (abstract).  Figure 8 demonstrates the percent fibrosis present in the vehicle and treated examples (Figure 8) wherein the treatment was with baicalin [0039], and teaches the prevention of rapid growth of fibroblast cells [0091], not full inhibition.  Thus demonstrating regulation of fibroblast growth, however, is not prevented/inhibited.
(4 & 6) The amount of direction provided by the inventor and the existence of working examples: 

 (7 & 8) The quantity of experimentation and The level of skill in the art.  The level of skill in the art is high. The instant specification does not demonstrate how the claimed composition is capable of being used as claimed (i.e. inhibition of fibroblast growth through oral administration). The state of the art demonstrates that composition such as those claimed (i.e. containing baicalin administered orally) can be used to treat fibrosis or control fibroblast growth, however prevention or inhibition is not taught.  Thus a high level of experimentation would be needed to formulate and use a composition having baicalin that would be functional as claimed. 
Thus with the lack of teachings in the instant specification showing effective use of the claimed composition for inhibition, coupled with the teachings in the art which go against the claimed method, the examiner determines that the instant invention is not enabled for inhibition of fibroblast growth.  The claims are however enabled for reducing fibroblast growth. Evidence in the form of data may be provided to demonstrate that the claimed composition does in fact function as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-13, 17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2:  Claims 2 contains the limitation “Scutellaria baicalensis or extract of Scutellaria baicalensis, 0.1 to 0.5% of baicalin”.  It is unclear if the baicalin is in the in the Scutellaria baicalensis or extract of Scutellaria baicalensis or is an entirely different ingredient.
	Claim 2:  Claim 2 contains the limitation of “Scutellaria baicalensis or extract of Scutellaria baicalensis, 0.1 to 0.5% of baicalin” and additionally recites “the pharmaceutical composition comprises 2 to 5% of Scutellaria baicalensis or the extract of Scutellaria baicalensis containing 0.1 to 0.5% of baicalin” and additionally recites “the content of Scutellaria baicalensis or the extract of Scutellaria baicalensis containing 0.1 to 0.5% of baicalin is 2 to 5% by weight based of the total weight of the composition”.  It is unclear if the amount of 2 to 5% is required for the claim as Applicant has used duplicate claim limitations with different concentrations in the same claim, thus leading to unclear metes and bounds.  It is additionally unclear if the 2 to 5% is linked to the Scutellaria baicalensis alone or both Scutellaria baicalensis and to the extract.  Further it is unclear if the baicalin of 0.1 to 0.5% is present in only the extract or in both the Scutellaria baicalensis as well.
	Applicant additionally uses the same language for Cortex Phellodendri or the extract of Cortex Phellodendri containing 0.1 to 1% of obaculactone, Coptis chinesis or the extract of Coptis chinensis containing 0.1 to 1% of berbine, Pericarpium Papaveris Pericarpium Papaveris containing 0.1 to 1% of narcotoline and earth worm or earthworm extract containing an amino acid, wherein the claim contains additional limitations regarding specific percentages before each component (e.g. 2 to 5% of Cortex Phellodendri or the extract of Cortex Phellodendri).  It is unclear if the amount of 2 to 5% is required for the claim as Applicant has used duplicate claim limitations with different concentrations in the same claim, thus leading to unclear metes and bounds.  It is additionally unclear if the 2 to 5% is linked to the each component or both the component and extract thereof. The use of multiple sections in the same claim to limit the same claim limitations lead to unclear metes and bounds as it is unclear if the narrower concentrations are optional or are required, it is unclear if the percentage extends form the component to the extract thereof and it is additionally un clear of the ingredients following are part of the extract only or additionally part of the full component.
	Claim 2:  Claim 2 contains multiple concentration ranges without a unit identifier (e.g. “2 to 5% of Scutellaria baicalensis or the extract of Scutellaria baicalensis containing 0.1 to 0.5% of baicalin”).  The lack of unit identifiers for each concentration range lead to unclear metes and bounds as it is unclear if the percentage ranges are in regards to wt%, vol% or w/v, additionally it unclear if the % of e.g. baicalin is the percentage of the Scutellria baicalensis or is in regards to the total weight of the composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-13, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100444844 in view of US 2005/0049206 and Kim (Kim, Ki-Suk, et al, BMC Complementary and Alternative Medicine, 2014, 14:363), as evidenced by EmedicineHealth (EmedicineHealth, Beeswax: Uses, side effects, dose, Health Benefits, Precuations and Warnings, accessed 07/1/2021, pgs. 1-5, previously applied), PubChem (PubChem, beta-Sitosterol, accessed 07/1/2021, pgs. 1-72, previously applied) and Definition (Definition, Pheretima, accessed 07/01/2021, pgs. 1-11, previously applied).
Regarding claim 2, the limitation of a method of using a pharmaceutical composition, wherein the composition is suitable for oral administration is met by the ‘844 publication teaching a composition for protecting and promoting cell growth and restoring the physiological structure and the function of the organism mucosa tissue wherein the composition is an oral dosage form (abstract).

The limitation of Scutellaria baicalensis or extract of Scutellaria baicalensis containing 0.1 to 0.5% baicalin is 2 to 5% by weight based on the total weight of the composition, wherein Scutellaria baicalensis is one or more Labiatae plants selected from the group consisting of Scutellaria viscidula bunge, Scutellaria amoena, Scutellaria rehderiana Diels, Scutellaria ikonnikovii Jux, Scutellaria likiangesis and Scutellaria hypericiolia is met by the ‘844 publication teaching the composition comprises 0.3% baicalin (claim 13) comprising an extract of Radix Scutellarae (claim 12) selected from Scutellarea Rehderiana Diels (claim 14).
The limitation of the pharmaceutical composition further comprises Cortex Phellodendri or the extract of Cortex Phellodendei the content of the extract containing 0.1 to 1% obaculactone is 2 to 5% by weight is met by the ‘844 publication teaching 2% Cortex Phellodendri extract (claim 15) containing 0.5% obaculactone (claim 17) wherein the extract may from Phellodendron amurenseRupr) (page 4, 6th from the bottom paragraph).
The limitation of the pharmaceutical composition further comprises 2 to 5% of Coptis chinensis or extract thereof containing 0.1 to 1% berberine is met by the ‘844 th from bottom, page 5, first paragraph).
The limitation of 2 to 10% of Pericarpium Papaveris or the extract of Pericarpium Papaveris containing 0.1 to 1% of narcotoline, and 2 to 10% of earthworm or earthworm extract containing amino acid is met by the ‘844 publication teaching 2% weight Pericarpium Papaveris and the 2% weight Pheretima of the sterol of 7% weight Cera Flava, 1% weight and 2% weight is homogenized (claim 36), wherein pheretima is evidenced to be earth worm (Definitions, first paragraph),  characterized in that: said composition is calculated by composition total weight, comprises 7% Cera Flava, 1% sterol, 0.5% obakulactone, 0.3% baicalin and 0.5 weight % berberine (claim 17).
The limitation of wherein the beeswax in the composition forms microcrystals, the content of the beeswax is 0.5 to 50% is met by the ‘844 publication teaching cera flava forms microcrystals in said composition (claim 1) present at 7% (claim 17).
The limitation of the content of beta-sitosterol is at least 0.1 to 20% by weight based on total weight of the composition is met by the ‘844 publication teaching cupreol is at least 0.1% (claim 1).
Regarding claims 4 and 23, the limitation of wherein the organ is an organ from a mammal is met by the ‘844 publication teaching the mammal is particularly human (page 3, paragraph 9).
Regarding claims 5-6, the limitation of wherein the beta-sitosterol is 0.5 to 20% by weight, 1-10% by weight is met by the ‘844 publication teaching 1-10 wt% of cupreol (claim 1-3).

Regarding claim 10, the limitation of wherein the edible oil is selected from corn, wheat germ, soybean, rice bran oil, rapeseed oil, sesame oil or fish oil is met by the ‘844 publication teaching edible oils include wheat germ oil, fish oil and oleum sesame oil (claim 7).
Regarding claim 11, the limitation of wherein the pharmaceutical composition further comprises propolis and the content thereof is 0.1 to 30% is met by the ‘844 publication teaching the composition further comprises propolis in the composition at 0.1 to 30 wt% (claim 8).
Regarding claim 12, the limitation of wherein the pharmaceutical composition comprises water and the content thereof is less than or equal to 1% by weight is met by the ‘844 publication teaching water preset at 1% or less by weight (claim 9).
Regarding claim 13, the limitation of the dosage form of the oral pharmaceutical composition is selected form the group consisting of a tablet, pill, capsule, emulsion, gel syrup and suspension is met by the ‘844 publication teaching the dosage form selected from tablet, pill, capsule, emulsion, geltine, syrup or suspension (claim 10).
Regarding claim 17, the limitation of the extract of Scutellaria baicalensis, Cortex Phellodendri extract and Coptis chinensis is obtained in sesame oil is met by the ‘844 publication teaching extraction in edible oil preferably sesame (page 4, bottom half).

Regarding claim 20, the limitation of the beeswax has microcrystals with a length of 0.1 to 100 microns is met by the ‘844 publication teaching 0.1 to 100 microcrystals of cera flava (beeswax) (claims 19-21).
Regarding claim 21, characterized in that at least two microcrystals of the beeswax in the pharmaceutical composition are polymerized into a microcrystal complex is met by the ‘844 publication teaching at least two microcrystals aggregate into the crystallite complex (claim 20).
Regarding claim 22, the limitation of characterized in that the microcrystals of the beeswax are sufficiently uniformly dispersed in the edible oil is met by the ‘844 publication teaching the cera flava (beeswax) microcrystals is dispersed in the edible oil fully (claim 21).

The ‘844 publication does not specifically teach a method for inhibiting fibroblast growth (claim 2).
The ‘206 publication teaches flavonoids and flavonoid extracts that have pharmaceutical properties which are useful for medicinal therapy of fibrotic diseases for the treatment or reparation and prevention of fibrotic lesional tissues.  The extracted are taught to be botanicals including Scutellara baicalensis (abstract).  Lesions are taught to 
Kim teaches beta-sitosterol has anti-fibrotic effect.  Oral administration of beta sitosterol successfully alleviated the DMN induced mouse liver damage and prevented collagen accumulation (abstract).  Hepatic fibrosis is characterized by scarring due to chronic inflammation from liver diseases in which various cell types are activated and turned into myofibroblast cells (page 7, first column, first paragraph).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the oral composition taught by the ‘844 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112(a):
	Applicant argues they have removed the term “prevention” from claim 2 and have limited the claims to a “method of inhibiting fibroblast growth”.  As such the enablement is met.

	103:
	Applicant argues the ‘844 publication, especially examples 6 and 7, shows the effect of the composition on mucosal cells, however does not teach any effect on fibroblasts.  Fibroblasts are totally different from mucosal cells.
In response, the newly applied 103 rejection is over the combination of the ‘844 publication, the ‘206 publication and Kim.  The ‘844 publication teaches an oral composition which comprises baicalin and beta sitosterol.  The ‘206 publication teaches the increased fibroblast growth leading to excessive collagen and the formation of scar tissues, wherein oral composition containing baicalin are used to prevent such problems ([0084], [0090]-[0093], [0109]).  Kim teaches beta-sitosterol has anti-fibrotic effect.  Oral administration of beta sitosterol successfully alleviated the DMN induced mouse liver damage and prevented collagen accumulation (abstract).  Hepatic fibrosis is characterized by scarring due to chronic inflammation from liver diseases in which various cell types are activated and turned into myofibroblast cells (page 7, first column, first paragraph).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the oral composition taught by the ‘844 publication to treat organ fibrosis through the inhibition of fibroblast cells as the ‘206 publication teaches that it was known to use baicalin to treat fibrosis through oral administration wherein a method of treating fibrosis is through preventing excessive fibroblast cell growth and Kim teaches the use of beta-sitosterol for its anti-fibrotic effect 
	Applicant argues the ‘206 publication (Gong) does not disclose that the flavonoids can be used to regulate (inhibit) fibroblast growth.  The ‘206 publication states that the anti-fibrotic activity described is different from fibrinolytic or anti-fibrin activity.  The anti-fibrotic activity discovered by the present inventor and as used herein refers to the ability of an active compound to prevent excessive pathological accumulation of collagenous scar tissue and cause the non-surgical removal or biological dissolution of an existing excessive and pathological accumulation of fibrotic collagenous tissue.  It has a different mechanism of action from the present invention.
	In response, the ‘206 publication teaches the increased fibroblast growth leading to excessive collagen and the formation of scar tissues, wherein oral composition containing baicalin are used to prevent such problems ([0084], [0090]-[0093], [0109]), wherein the instant claims are directed to inhibition of fibroblast growth.
	Applicant argues the ‘844 publication discloses a method of preparation containing baicalin from Scultellaria baicalensis Leogoi.  This is an aqueous extract containing 74% baicalin.  The present invention contains 0.1 to 0.5% baicalin.  A person of ordinary skill in the art would have no reasonable expectation of success in using an extract containing such low amount of baicalin would even work.
	In response, the ‘844 publication contains embodiments wherein the composition comprises 0.3% baicalin (claim 13) comprising an extract of Radix Scutellarae (claim 
	Applicant argues the present invention is a traditional Chinese medicine compound prescription which is obtained by extracting Scutellaria baicalensis, Cortex Phellodendri, Coptis chinensis, Pericarpium Papaveris and earthworm in oil in a specific ratio.  There are many ingredients involved.  Its final effects are a result of interaction of different ingredients.  The result is not a simple addition of different ingredients known in the art and is very complex and unpredictable.
	In response, it appears Applicant is arguing unexpected results, however has not provided data to support such an allegation.  The ‘844 publication teaches the composition was well known before the filing date of the claimed invention, wherein the ‘844 publication teaches each ingredient in the claimed concentration range and additionally teaches oral administration of such a compound.  The ‘206 publication and Kim provide an expectation of success that such a composition would also be able to be used to inhibit fibroblast growth, as components in the ‘844 publication composition are known to be administered orally to prevent such overgrowth of fibroblast cells, thus rending the claimed invention obvious.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613